Order entered January.23, 2015




                                              In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                        No. 05-14-00413-CR

                                    VINCENT PASCO, Appellant

                                                V.

                                  THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F12-59001-Y

                                            ORDER
        This Court has issued two orders directing Sharon Hazlewood, now former official court

reporter of the Criminal District Court No. 7, to file State’s Exhibit no. 42 and Defendant’s

Exhibit no. 1. To date, Ms. Hazlewood has not complied with this Court’s order, nor has she

communicated with the Court regarding the status of those exhibits. The appeal cannot proceed

until the exhibits are filed.

        Accordingly, this Court ORDERS the trial court to make findings regarding the

following:

                Whether the record can be supplemented with State’s Exhibit no. 42 and
                 Defendant’s Exhibit no. 1. If the trial court finds that the record can be
                 supplemented with the exhibits, we ORDER that the trial court have court
                 reporter Sharon Hazlewood surrender the exhibits to the trial court and that the
                 findings be filed in this Court accompanied by the two exhibits.
                  If the trial court finds that the record cannot be supplemented with State’s Exhibit
                   no. 42 and Defendant’s Exhibit no. 1, the trial court shall determine whether
                   appellant is at fault for the loss or destruction of the exhibits and whether the
                   parties can agree on a substituted record.

        We ORDER the trial court to transmit its written findings, any orders, and any

supporting documentation to this Court within THIRTY DAYS of the date of this order.

Additionally, if the record can be supplemented with the exhibits, we ORDER that the exhibits

be filed with the trial court’s findings.

        Due to Sharon Hazlewood’s continued failure to comply with this Court’s orders

regarding these exhibits, we further ORDER that Sharon Hazlewood remain under the Court’s

January 6, 2015 order that she not sit as a court reporter in any court pending resolution of the

issue related to these exhibits.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Vearneas Faggett,

official court reporter, Criminal District Court No. 7; Sharon Hazelwood, former official court

reporter, Criminal District Court No. 7; the Dallas County Auditor’s Office; and to counsel for

all parties.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.


                                                         /s/    LANA MYERS
                                                                JUSTICE